DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-7 and 10-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/4/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the invention is drawn to a sealed battery comprising, among other things, an internal terminal disposed inside the battery case and including a shaft portion, an external terminal disposed outside of a battery case and including an insertion hole through which the shaft portion is inserted, at least one insulating member interposed between the battery case and the internal terminal and between the battery case and the external terminal, wherein the external terminal includes a raised portion provided around a portion of the external terminal onto which the shaft portion of the internal terminal is fastened, wherein an exposed surface of the external terminal includes a flat plate portion so that the raised portion is located between the shaft portion and the flat plate portion.
The closest prior art is Kim (US 2011/0244310) which discloses lower terminal plates 263,273 disposed outside the case and including an insertion through hole, wherein the lower terminal plates 263,273 include a raised portion onto which the shaft portion is riveted and the raised portion is located between a flat portion and the shaft portion ([0075], Fig. 9).  However, Kim further discloses an upper terminal plate that covers the lower terminal plate and, thus, does not teach or suggest an exposed surface of the external terminal includes the flat plate portion.  Further, none of the prior art teach or suggest this feature.
With respect to independent claim 8, the invention is drawn to a method of manufacturing a battery module comprising, among other things, preparing a plurality of sealed batteries as above.
	Similarly, the closest prior art is Kim which fails to teach or suggest an exposed surface of the external terminal includes the flat plate portion.

Reasons for indicating allowable subject matter with respect to dependent claim 4 were previously stated in the Final Office Action mailed 12/16/2020 on P6-7.  In the after-final amendment filed 2/26/2021, claim 4 has been rewritten in independent form including all of the limitations of base claim 1.  Accordingly, the after-final amendment filed 2/26/2021 places the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/5/2021